 


113 HR 5831 IH: Police Accountability Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5831 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2014 
Mr. Johnson of Georgia (for himself and Mr. Clay) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide a penalty for violent crimes by certain State or local law enforcement officers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Police Accountability Act of 2014. 
2.Violent crimes by certain State or local law enforcement officers 
(a)In generalChapter 1 of title 18, United States Code, is amended by adding at the end the following: 
 
28.Violent crimes by certain State or local law enforcement officers 
(a)OffenseWhoever, being a State or local law enforcement officer in a public agency which receives Federal justice assistance engages in any conduct that, were the conduct to occur in the special maritime and territorial jurisdiction of the United States, would constitute a Federal crime of violence, shall be punished as is provided for that offense under Federal law.  
(b)DefinitionIn this section— 
(1)the term State or local law enforcement officer means an employee of a State or local government— 
(A) who has statutory authority to make arrests or apprehensions; 
(B) who is authorized by the agency of the employee to carry firearms; and 
(C)whose duties are primarily— 
(i)engagement in or supervision of the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law; or 
(ii)the protection of Federal, State, local, or foreign government officials against threats to personal safety; and 
(2)the term State or local government means the government— 
(A)of a State, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States; or 
(B)of a political subdivision of such a State, District, Commonwealth, territory or possession.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 1 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
28. Violent crimes by certain State or local law enforcement officers..  
 
